Order filed March 26, 2019.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00102-CV
                                  ___________
                         DELMA FUENTES, Appellant
                                         V.
                        LINDA COVINGTON, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                     Trial Court Cause No. 541012101


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the County Civil Court at Law No. 1 informed this court that appellant had not
made arrangements for payment for the reporter’s record. On February 19, 2019,
the clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM